Exhibit 10.18

RIMAGE CORPORATION
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT
AWARD AGREEMENT WITH DEFERRAL ELECTION UNDER THE
AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN

1Director Name:_______________________      Grant: __________ Restricted Stock
Units Signature:____________________________      Grant Date:
_______________________

1.        Grant. Effective on the Grant Date, you have been granted the number
of Restricted Stock Units indicated above, which entitles you to receive
[_________] shares of common stock (the “Stock”) of Rimage Corporation (the
“Company”) in accordance with the provisions of this Agreement and the
provisions of the Amended and Restated Rimage Corporation 2007 Stock Incentive
Plan, as amended and restated (the “Plan”).

2.        Lapse of Restrictions. The Restricted Stock Units will fully (100%)
vest and no longer be subject to the restrictions of and forfeiture under this
Agreement upon the earlier of:

 

 

 

 

a.

The first anniversary date of the Grant Date if you continue to provide services
to the Company on that date; provided, that, subject to Section 2(b) below, in
the event of your separation from service with the Company (within the meaning
in Treas. Reg. §1.409A-1(b)), whether such separation is occasioned by you or by
the Company, with or without cause or by mutual agreement (“Separation from
Service”), your right to receive and/or vest in any Restricted Stock Units under
this Agreement will terminate and any unvested Restricted Stock Units will be
forfeited effective as of the date of your Separation from Service.

 

 

 

 

b.

The event of your death or Disability or in the event of a Change in Control of
the Company. Disability and Change in Control shall be defined in accordance
with the Plan, except as otherwise provided in this Agreement.

3.        Maturity and Issuance of Stock. The “Maturity Date” for a particular
Restricted Stock Unit shall be the earliest date on which all restrictions
described in Section 2 on such Restricted Stock Units lapse, subject to your
right to defer the Maturity Date with respect to the event specified in Section
2(a) above; provided, however, that no Maturity Date shall occur with respect to
a Change in Control unless the Change in Control satisfies the definition in
Treas. Reg §1.409A-3(i)(5) (which, for purposes of this Agreement, shall require
the acquisition of at least 30% of the stock of the Company). Upon the “Maturity
Date” for a particular Restricted Stock Unit, the Company shall, within 90 days
of such date (30 days in the event of a Change in Control) transfer to you one
unrestricted, fully transferable share of Stock in exchange for that Restricted
Stock Unit, subject to your right to elect to defer the Maturity Date in
accordance with the deferral provisions described below.

 

 

 

 

1 This form of restricted stock unit agreement was used to evidence an award of
3,500 restricted stock units granted on May 13, 2009 to each of Lawrence M.
Benveniste, Philip D. Hotchkiss, Thomas F. Madison, Steven M. Quist and James L.
Reissner.


--------------------------------------------------------------------------------



4.        No Rights as Shareholder in Units. Until Stock is issued in settlement
of the Restricted Stock Units on the Maturity Date, you will not be deemed for
any purpose to be, or have rights as, a Company shareholder or receive dividends
with respect to shares of Stock issuable with respect to the Restricted Stock
Units, except as provided below. You are not entitled to vote any shares of
Stock by virtue of this Award until the Stock is issued in settlement of the
Restricted Stock Units.

5.        Dividend Equivalents. During the period from the Grant Date to the
Maturity Date, the Company shall accumulate a cash amount equal to dividends in
cash or property paid from time to time on issued and outstanding shares of
Stock in an amount that is equivalent to the dividends which you would have
received had you been the owner of the number of shares of Stock equal to the
number of Restricted Stock Units granted hereunder. The cash shall accumulate as
a book entry on the books of the Company and shall accrue interest until the
Maturity Date computed using the one-year Treasury Bill rate as of January 1 of
the calendar year for which interest is credited. The cash amount plus interest
(collectively, “Dividends”) shall be paid to you on the Maturity Date. The
payment of Dividends and interest hereunder shall be treated as additional
compensation to you.

6.        No Transferability. The Restricted Stock Units or any interest or
right therein or part thereof shall not be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means, whether such disposition be voluntary or involuntary or by
operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided that the Restricted
Stock Units may be transferable by will or the laws of descent and distribution
as provided below.

7.        Deferral of Maturity Date. Notwithstanding the foregoing, you may
defer receipt of all or a portion of the Stock you are to receive in settlement
for your Restricted Stock Units that vest in accordance with Section 2(a) above,
together with any Dividend Equivalents and interest in accordance with Section 5
on such Restricted Stock Units as follows:

 

 

 

 

a.

You may elect, on or before the Grant Date, to defer the Maturity Date for 25%,
50%, 75% or 100% of the Restricted Stock Units that vest by submitting a
deferral election form in substantially the form attached hereto as Exhibit A to
the Chief Financial Officer of the Company. Any subsequent changes to your
election as to the time of payment shall be made in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). The election shall apply only to the Restricted Stock Units under
this Agreement and a new election must be made for any future grants of
Restricted Stock Units under the Plan.

 

 

 

 

b.

You may elect to defer the Maturity Date for payment to the earlier of (i)
January 1 of the year following the year in which you incur a Separation from
Service with the Company; or (ii) January 1 of any year prior to your Separation
from Service, provided such year is no less than three (3) nor more than ten
(10) years from the Grant Date.

2

--------------------------------------------------------------------------------




 

 

 

 

c.

Notwithstanding any other provisions of this Agreement to the contrary, if at
the time of your Separation from Service, you are a “Specified Employee,” the
Maturity Date hereunder shall be delayed until the date which is six (6) months
after the date of your Separation from Service, or if earlier, the date of your
death. Issuance of the shares of Stock and payment of the Dividend Equivalents
and interest thereon shall be made as soon as reasonably practicable, but no
later than thirty (30) days following the end of such period. A “Specified
Employee” shall have the meaning under Treas. Reg. §1.409A-1(i) as reasonably
determined by the Company.

8.        Successors and Designated Beneficiary. This Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. If any Restricted Stock Units under this Agreement have not been
distributed, at the time of your death, such benefits shall be distributed to
the beneficiary or beneficiaries (“Designated Beneficiary”) designated by you in
a writing filed with the Company in such form and at such time as the Committee
(as defined below) shall require. If you fail to designate a beneficiary, or if
your Designated Beneficiary does not survive you, any benefits distributable to
you shall be exercised by or distributed to the legal representative of your
estate. If your Designated Beneficiary survives you, but dies before the
complete distribution of benefits to the Designated Beneficiary under this
Agreement, then any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

9.        Administration and Compliance with Section 409A of the Code. The
Compensation Committee of the Board (the “Committee”) shall exercise any
authority and discretion in the administration of this Agreement in accordance
with the terms of the Plan. This Agreement is intended to comply with Section
409A of the Code and shall be construed and interpreted in accordance with such
intent. Except as provided herein or as provided in the Plan, no payment shall
be subject to further deferral except as otherwise permitted or required
pursuant to regulations and other guidance issued pursuant to Section 409A of
the Code. Any provision of this Agreement that would fail to satisfy Section
409A of the Code shall be amended to comply with Section 409A of the Code on a
timely basis, which may be made on a retroactive basis, in accordance with
regulations and other guidance issued under Section 409A of the Code. This
Agreement may be terminated by mutual agreement between you and the Company
prior to the date all amounts have been distributed to you only if the
termination complies with Section 409A of the Code.

10.         Adjustment in Capitalization. If any adjustment in the Company’s
capitalization as described in Section 10 of the Plan occurs, appropriate
adjustments shall be made (as provided in Section 10 of the Plan) to the number
of Restricted Stock Units under this Agreement.

11.         Limitation on Rights. Nothing in the Plan or this Agreement shall be
interpreted to interfere with or limit in any way the right of the Company or
any Subsidiary to terminate your services at any time. In addition, nothing in
the Plan or this Agreement shall be interpreted to confer upon you the right to
continue in the service of the Company or any Subsidiary.

3

--------------------------------------------------------------------------------



12.          Funding. The rights under this Agreement shall be unfunded with
respect to both the Restricted Stock Units, Dividend Equivalents and interest
thereon, and you will have no more rights than that of a general creditor of the
Company with regard to any payment due under this Agreement.

13.          Miscellaneous. This Restricted Stock Unit Award is granted under
and governed by the terms and conditions of the Plan. You acknowledge and agree
that the Plan is discretionary in nature and may be amended, cancelled, or
terminated by the Company, in its sole discretion, at any time. The grant of a
Restricted Stock Unit Award under the Plan is a one-time benefit and does not
create any contractual or other right to receive an award of Restricted Stock
Units or benefits in lieu of Restricted Stock Units in the future. Future awards
of Restricted Stock Units, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of the award, the number of
Restricted Stock Units and vesting provisions. By execution of this Agreement,
you consent to the provisions of the Plan and this Agreement. Capitalized terms
used herein shall have the meaning set forth in the Plan, unless otherwise
defined herein.

 

 

 

 

COMPANY:

 

 

 

RIMAGE CORPORATION

 

 

 

By:

 

 

 

Its:

 

4

--------------------------------------------------------------------------------



Exhibit 10.18

EXHIBIT A

RIMAGE CORPORATION
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT
DEFERRAL ELECTION FORM UNDER THE
AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN

 

 

o Initial Deferral Election (complete all Sections)

o Change Beneficiary (complete Sections 3 & 4)


 

 

 

 

 

 

           

 

 

 

 

 

 

 

           

Last Name

First Name

 

MI

 

 

 

           

Mailing Address

City

State

 

Zip Code

Daytime Telephone

 

           

SECTION 1 - DEFERRAL ELECTION – GRANT DATE: [____________]

Pursuant to the terms of the Restricted Stock Unit Agreement (“Agreement”) under
the Amended and Restated 2007 Stock Incentive Plan (the “Plan”), I hereby elect
to defer the Maturity Date for the payment of the following percentage of
Restricted Stock Units awarded to me pursuant to the Agreement (rounded up to
the nearest whole Restricted Stock Unit):

 

 

 

 

_____ 25%

_____ 50%

_____ 75%

_____ 100%

I understand that any Restricted Stock Units I do not elect to defer will be
paid to me within 90 days following the date the Restricted Stock Units first
vest under the Agreement. I also understand that, this election must be made and
effective prior to the effective date of the Agreement under which the
Restricted Stock Units are granted and that, once effective, such election will
be irrevocable with respect to the Restricted Stock Units under the Agreement.
However, I may make a new election with respect to any additional Restricted
Stock Units awarded to me in the future. I further understand that my rights to
my Restricted Stock Units unfunded and unsecured and are no greater than the
rights of an unsecured general creditor of the Company.

SECTION 2 – MATURITY DATE DISTRIBUTION

Except as otherwise set forth below, I elect the following Maturity Date on
which payment of the Restricted Stock Units will be made in a single lump sum in
whole shares of Stock and cash for any Dividend Equivalents and interest
thereon: (check one):

 

 

 

 

o

as of the first January 1 to occur following the date of my Separation from
Service with the Company for any reason; or

 

 

 

 

o

as of the earlier of (1) January 1 of the __________ (insert number not less
than 3 nor more than 10) calendar year after the grant date or (2) the first
January 1 to occur following the date of my Separation from Service with the
Company for any reason.


--------------------------------------------------------------------------------



I understand that my Maturity Date may be delayed up to six months for
compliance with federal tax requirements, if applicable. I understand that,
notwithstanding any other provision of this Deferral Election Form to the
contrary, my Restricted Stock Units shall automatically be fully distributed to
me in one lump sum in whole shares of Stock and cash for any Dividend
Equivalents and interest thereon within: (a) 30 days after the occurrence of a
Change in Control (as defined in the Plan); and (b) 90 days following my death.

SECTION 3 - BENEFICIARY DESIGNATION

If I die before I receive full payment of my deferred Restricted Stock Units,
the remaining Restricted Stock Units will be paid in a lump sum in whole shares
of Stock and cash for any Dividend Equivalents and interest thereon to my
Designated Beneficiary as set forth below:

 

 

 

 

 

 

           

Last Name

First Name

 

MI

 

 

 

           

Mailing Address

City

State

 

Zip Code

Daytime Telephone

 

           

I understand that I may change my Designated Beneficiary from time to time by
filing a change in Designated Beneficiary with the Company. I further understand
that if my Designated Beneficiary does not survive me, the remaining Restricted
Stock Units will be issued to the legal representative of my estate and that if
my Designated Beneficiary does survive me but dies before the shares of Stock
are issued, the shares of Stock shall be issued to the legal representative of
the estate of the Designated Beneficiary.

SECTION 4 - AUTHORIZATION

I agree that my successors in interest and my assigns and all persons claiming
under me shall, to the extent consistent with applicable law, be bound by the
statements contained herein and by the provisions of the Plan as they now exist
and as they may be amended from time to time.

I have read and understand this form and hereby authorize the Company to take
all actions indicated on this form.

 

 

   

Director’s Signature

Date


 

 

 

SEND COMPLETED FORM TO: Robert M. Wolf, Chief Financial Officer, Rimage
Corporation, 7725 Washington Avenue South, Minneapolis MN 55439, (952) 944-8144

This section for Company use only.

 

 

 

 

 

Date approved: 

 

 

By: 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------